Filed 4/12/21 In re B.F. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re B.F., a Person Coming Under the
 Juvenile Court Law.

 RIVERSIDE COUNTY DEPARTMENT
 OF PUBLIC SOCIAL SERVICES,                                              E075717

          Plaintiff and Respondent,                                      (Super.Ct.No. SWJ1500275)

 v.                                                                      OPINION

 A.P.,

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Donal B. Donnelly,

Judge. (Retired judge of the Imperial Super. Ct. assigned by the Chief Justice pursuant to

art. VI, § 6 of the Cal. Const.) Affirmed.

         John P. McCurley, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Gregory P. Priamos, County Counsel, James E. Brown, Anna M. Marchand, and

Julie Koons Jarvi, Deputy County Counsel, for Plaintiff and Respondent.
                                                             1
                                    INTRODUCTION

       Defendant and appellant A.P. (mother) challenges a juvenile court’s order denying

her reunification services pursuant to Welfare and Institutions Code1 section 361.5,

subdivision (b)(10) and (b)(11), as to her son, B.F. (the child). She contends that the

court erred in denying her services since there was insufficient evidence to identify the

issues that led to the removal of the child’s siblings and to show that she did not make

reasonable efforts to treat the problems that had led to their removal. We affirm.

                            PROCEDURAL BACKGROUND

       On July 20, 2020, the Riverside County Department of Public Social Services

(DPSS) filed a section 300 petition on behalf of the child, who was six days old. The

petition alleged that the child came within section 300, subdivisions (b) and (j).

Specifically, it alleged that mother had unaddressed mental health issues, that she had a

history of abusing controlled substances and continued to do so while pregnant, and she

had not benefitted from previously provided treatment. It further alleged that mother had

a prior child welfare history due to substantiated allegations of general neglect, she was

previously provided reunification services but failed to benefit from them, and her

parental rights as to the child’s half siblings were terminated. The petition also alleged

that the child’s sibling, A.F., had been abused or neglected, and the child was at risk of

similar harm.




       1 All further statutory references will be to the Welfare and Institutions Code
unless otherwise noted.
                                             2
       Detention

       The social worker filed a detention report and stated that DPSS received a referral

alleging general neglect on July 15, 2020. The reporting party said the child’s father

(father)2 admitted on July 10, 2020, to relapsing and using methamphetamine. It was

believed mother was also back using drugs. The social worker contacted the person

handling mother’s dependency case regarding her son, A.F.—social worker Munoz.

Social worker Munoz reported that mother tested positive for methamphetamine and

marijuana in May 2020. Munoz also said the counselor from the Family Preservation

Court was concerned that mother was using drugs, as evidenced by her turning the

camera off during video chats, or if the camera was on, the room was dark. Mother also

appeared to be under the influence during one session. Social worker Munoz further

reported that mother was denied reunification services with regard to A.F. on November

3, 2019, and that she had a prior case where her three other children were adopted.

       The social worker visited mother at the hospital. Mother admitted that she had a

substance abuse history. The social worker asked when she last used methamphetamine,

and mother said November 2019. When confronted with the report that she tested

positive for marijuana and methamphetamine in May 2020, mother said, “it was an

accident” since she did not know the cookie she ate had marijuana in it. She further said

the vape pen she used was laced with methamphetamine. Mother said she enrolled in the

Family Preservation Court program on January 1, 2020. When the social worker



       2   Father is not a party to this appeal.
                                                   3
informed mother about the Family Preservation Court counselor’s concern she was using

narcotics, mother said she did not even know how to turn off her camera during video

chats, and the room was dark because the curtains were closed since she did not want to

wake up the person who was sleeping in the room where she was staying. As to her

appearing to be under the influence during one session, mother said she simply was not

feeling well.

       The social worker spoke with someone from the Family Preservation Court who

indicated that mother and father (the parents) were in phase I of the program. She said

mother was drug tested on June 30, 2020, and July 8, 2020, and the results were negative.

       The court held a detention hearing on July 21, 2020. Mother’s counsel argued that

there was no justification for removal of the child, and mother was prepared to follow any

orders of the court. The court replied that it had “been through this multiple times with

[mother],” and it “[had] been making orders for Mom for years and she didn’t follow any

of them yet.” The court noted that mother had another child in 2019, which it allowed

her to keep on family maintenance. That child was removed via section 387 because the

parents relapsed. The court stated that “these parents have been in front of me for a long

period of time,” and mother had already had several children removed from her care and

one who was still a dependent. It stated that “Mom is a meth user” and “nothing this

court has done for years has been sufficient to get us to the point where I’m confident that

I can leave this baby in Mom’s care.” The court then found a prima facie showing had

been made and detained the child in foster care.



                                             4
       Jurisdiction/Disposition

       The social worker filed a jurisdiction/disposition report on August 6, 2020,

recommending that the court sustain the petition and declare the child a dependent. The

social worker recommended offering reunification services to father, but denying services

to mother pursuant to section 361.5, subdivision (b)(10) and (b)(11).

       The social worker reported that mother had a dependency history with three

children from another father. Mother had a case involving I.S., E.S., and I.P. (the

children), with court involvement from 2015 through 2018 “due to concerns with respect

to the mother’s substance abuse, a history of being unavailable to medical professionals

and school personnel . . . ongoing issues with head lice, and the legitimacy of her need

for medicinal marijuana.” The social worker further reported that on April 17, 2015,

DPSS received a referral alleging general neglect and caretaker absence regarding E.S.,

who was autistic and had seizures. He had an allergic reaction, and it took 30 minutes to

get a hold of mother. She arrived one and one-half hours later and was overheard saying,

“I can’t believe how drunk I am.” The court made prima facie findings on May 14, 2015,

under section 300, subdivisions (b) and (g). It held a contested jurisdiction/disposition

hearing on July 1, 2015, and found the allegations true. It denied reunification services to

the father but offered them to mother. The court held a six-month review hearing on

December 30, 2015, and continued mother’s services. The court continued services

through the 12-month hearing and then terminated them at a contested 18-month hearing.

The court terminated parental rights on May 24, 2017, and the children were adopted on

June 29, 2018.

                                             5
       The social worker also reported on the dependency case regarding A.F. In that

case, DPSS received a referral alleging general neglect on April 8, 2019. Mother gave

birth and tested positive for amphetamines and marijuana, although the baby tested

negative. She denied any illegal drug use and said she “did not know how she tested

positive for amphetamines” and that she had a medical marijuana card. The court held a

detention hearing on June 20, 2019, and found a prima facie case that A.F. came within

section 300, subdivisions (b) and (j). The court did not detain him from the parents at

that time. However, it ordered DPSS to file a petition for removal immediately if mother

or father missed any drug test or tested positive. On July 16, 2019, the court held a

jurisdiction/disposition hearing and allowed A.F. to remain with the parents under a plan

of family maintenance. DPSS provided referrals for substance abuse services throughout

the course of their case. The social worker further reported that on November 13, 2019,

the court held a contested section 387 detention hearing. It ordered reunification services

for father, but denied mother services under section 361.5, subdivision (b)(10) and

(b)(11), due to her continued use of methamphetamines. A.F. was a dependent.

       With regard to the instant case, the social worker expressed concern that mother

failed to benefit from her previous services and that she and father continued to minimize

or deny their drug use. She further reported that social worker Munoz received a

progress report from the Family Preservation Court for the period of July 23, 2020,

through July 28, 2020, which indicated that mother had not reported the completion of

any steps in the 12-step program and that she was currently in phase I. The report

showed that mother was participating in a 12-step support group, a “Living in Balance”

                                             6
program, group and individual counseling, and drug education. Mother submitted proof

of attending self-help meetings and negative drug test results. She subsequently

completed the requirements of phase I and moved on to phase II.

       The social worker again noted that although mother was enrolled in the Family

Preservation Court program, she tested positive for methamphetamine and marijuana as

recently as May 2020, and she still required drug treatment. The social worker contacted

social worker Munoz on August 3, 2020. Munoz said the parents were both participating

in the Family Preservation Court Intensive Substance Abuse program and individual

counseling at New Hope Christian counseling; however, there was concern they were not

being compliant with the case plan services as evidenced by mother’s positive drug test in

May 2020 and father’s positive drug test in July 2020.

       On September 14, 2020, the court held a contested jurisdiction/disposition hearing.

County counsel asserted DPSS’s recommendation to sustain the petition, declare the child

a dependent, grant services to father, and deny services to mother pursuant to section

361.5, subdivision (b)(10) and (b)(11). Mother’s counsel asked the court to grant mother

services, arguing there was clear and convincing evidence that doing so would be in the

child’s best interest. He pointed out that mother moved up from phase I to phase II in her

Family Preservation Court program. He acknowledged that she had a relapse in May

2020, but stated that it was “such a long time ago” and added that she “phase[d] up” after

that. He noted that mother had been testing negative, was focused, was attending her

groups and therapy, and “she reports good things about her psychiatry and her

medication.” Counsel further argued that mother completed a parenting program, and her

                                            7
therapist reported that she had a positive attitude and was making progress in her case

plan goals.

       County counsel asserted that the child’s sibling, A.F., was born in April 2019, and

tested positive for methamphetamine.3 At that point, mother had already had her parental

rights terminated for three other children in 2017 due to her substance abuse issues. Yet,

the court left A.F. in the parents’ care so they could participate in family preservation.

Although mother was enrolled in the Family Preservation Court program, she began

missing drug tests and ultimately tested positive for methamphetamine. She initially

denied using but later admitted to a “one-time relapse.” The court removed A.F. pursuant

to a section 387 petition and then bypassed her services under section 361.5, subdivision

(b)(10) and (b)(11), in November 2019. County counsel then stated that even though the

child in the instant case did not test positive at birth, he was born in July 2020, after

mother had relapsed in May 2020. She made excuses for her methamphetamine use;

however, her substance abuse history was lengthy and resulted in her losing custody of

four other children, and she had not been able to demonstrate any long-term sobriety.

       After hearing arguments, the court found the allegations in the petition true,

declared the child a dependent, and granted father services. The court congratulated

mother on her progress over the past four months but noted it was taking into account her

substantial history over the last several years and her failure to successfully participate in

services as to her other children, as well as the termination of her parental rights. It then



       3   We note the social worker’s report shows that A.F. tested negative.
                                               8
denied her services pursuant to section 361.5, subdivision (b)(10) and (b)(11). The court

added that she failed to meet her burden to show by clear and convincing evidence that it

would be in the child’s best interest to offer her services.

                                       DISCUSSION

Substantial Evidence Supports the Court’s Order Denying Mother Reunification Services

       Mother argues there was insufficient evidence to support the court’s order denying

her reunification services under section 361.5, subdivision (b)(10) and (b)(11). She

specifically claims the evidence in the record does not establish what protective issues led

to the removal of the child’s sibling/half siblings (hereinafter, siblings) in her other

dependency cases, and the record is so minimal that the issues “cannot be discerned with

any degree of certainty.” She further argues that even if the record established that

substance abuse was one of the issues that led to removal in her prior cases for which she

failed to reunify and had her parental rights terminated, there was insufficient evidence to

show she failed to make a reasonable effort to treat the issue. Respondent contends that

mother waived these issues for failure to raise them in the trial court, and then proceeds

to argue the evidence was sufficient. We need not decide the issue of waiver as we

conclude the court’s decision to bypass mother’s services was supported by substantial

evidence.

       “ ‘As a general rule, reunification services are offered to parents whose children

are removed from their custody in an effort to eliminate the conditions leading to loss of

custody and facilitate reunification of parent and child. This furthers the goal of

preservation of family, whenever possible. [Citation.]’ [Citations.] Section 361.5,

                                               9
subdivision (b) sets forth certain exceptions—also called reunification bypass

provisions—to this ‘general mandate of providing reunification services.’ [Citations.]

[¶] Section 361.5, subdivision (b) ‘reflects the Legislature’s desire to provide services to

parents only where those services will facilitate the return of children to parental

custody.’ [Citations.] When the court determines a bypass provision applies, the general

rule favoring reunification is replaced with a legislative presumption that reunification

services would be ‘ “an unwise use of governmental resources.” ’ ” (In re Allison J.

(2010) 190 Cal.App.4th 1106, 1112.)

       Under section 361.5, subdivision (b)(10) and (b)(11), the court may deny

reunification services to a parent who has failed to reunify with the child’s sibling or half

sibling or whose parental rights to the child’s sibling or half sibling were terminated.

Denial of services under these provisions requires the court to find that the parent “has

not subsequently made a reasonable effort to treat the problems that led to removal of the

sibling or half sibling of that child from that parent.” (§ 361.5, subd. (b)(10) & (b)(11).)

The “ ‘reasonable effort to treat’ ” standard is not synonymous with “ ‘cure.’ ” (Renee J.

v. Superior Court (2002) 96 Cal.App.4th 1450, 1464.) The parent’s efforts must,

however, be more than “ ‘lackadaisical or half-hearted.’ ” (K.C. v. Superior Court (2010)

182 Cal.App.4th 1388, 1393.) Moreover, not every “effort by a parent, even if clearly

genuine, to address the problems leading to removal will constitute a reasonable effort

and as such render these provisions inapplicable. It is certainly appropriate for the

juvenile court to consider the duration, extent and context of the parent’s efforts, as well

as any other factors relating to the quality and quantity of those efforts, when evaluating

                                             10
the effort for reasonableness. And while the degree of progress is not the focus of the

inquiry, a parent’s progress, or lack of progress, both in the short and long term, may be

considered to the extent it bears on the reasonableness of the effort made.” (R.T. v.

Superior Court (2012) 202 Cal.App.4th 908, 914 (R.T.).)

       “We review an order denying reunification services under subdivision (b) of

section 361.5 for substantial evidence. [Citation.] Under such circumstances, we do not

make credibility determinations or reweigh the evidence. [Citation.] Rather, we ‘review

the entire record in the light most favorable to the trial court’s findings to determine if

there is substantial evidence in the record to support those findings.’ ” (Jennifer S. v.

Superior Court (2017) 15 Cal.App.5th 1113, 1121-1122 (Jennifer S.).)

       A. The Evidence is Sufficient to Establish That the Child’s Siblings Were

Removed Due to Mother’s Substance Abuse

       Mother asserts the current section 300 petition alleged that she had a prior

dependency history “due to substantiated allegations of general neglect, for which [she]

was previously provided family reunification services in which she failed to benefit from

resulting in termination of parental rights to older half-siblings”; however, the allegations

do not specify the issues that led to removal or what services she received. Mother points

out that the record does not contain any documentation from the siblings’ cases (e.g.,

minute orders, petition, case plan). She concludes that the facts pertaining to her other

dependency cases are “so minimal” that one cannot discern, with any certainty, what the

issues were that led to removal. Mother notes county counsel argued at the hearing that

services should be bypassed since her parental rights were previously terminated due to

                                              11
her substance abuse problems. However, mother claims that “the only information in the

record suggesting that substance abuse may have been an issue in the prior case” is the

summary of a general neglect referral from April 17, 2015, which reported that mother

was overheard stating, “I can’t believe how drunk I am.” We disagree.

       “It is true that, where there is a lack of information with respect to the

circumstances of the prior dependency action, bypass of reunification pursuant to

subdivision (b)(10) or (11) of section 361.5 may not be appropriate.” (Jennifer S., supra,

15 Cal.App.5th at p. 1123.) While the record here does not contain the documentation

from the prior dependencies that mother mentions, there are certainly facts in the record

from which the juvenile court could infer that the child’s siblings were removed due to

mother’s substance abuse. The record reflects that her three older children were removed

“due to concerns with respect to mother’s substance abuse . . . and the legitimacy of her

need for medicinal marijuana.” The record also shows that mother was provided with

services for 18 months before they were terminated. Her parental rights were then

terminated on May 24, 2017.

       As to her most recent dependency, the record reflects that mother gave birth to

A.F. and tested positive for amphetamines and marijuana in April 2019. The court

allowed A.F. to remain in the parents’ custody under a plan of family maintenance. The

record indicates that DPSS provided referrals for substance abuse services throughout the

course of the case. The court ordered DPSS to file a petition for removal immediately if

mother or father missed any drug test or tested positive. It subsequently removed A.F.

from the parents, pursuant to a section 387 petition, and denied mother services under

                                              12
section 361.5, subdivision (b)(10) and (b)(11), due to her continued use of

methamphetamines.

       We further observe that the court was clearly familiar with mother’s history, as it

noted at the detention hearing that it had “been through this multiple times with her.”

The court noted that mother had another child in 2019, which it allowed her to keep on

family maintenance. That child (A.F.) was removed via section 387 because the parents

relapsed. It acknowledged that “Mom is a meth user.” It even wondered what county

counsel said to convince it to leave A.F. in the parents’ custody, noting that DPSS “would

have been well within their rights to ask [it] to not have given Mother an opportunity to

reunify with that child.”

       In view of the record, we have no trouble concluding that substantial evidence

demonstrates that the problems that led to the removal of the child’s siblings included

mother’s substance abuse.

       B. The Evidence is Sufficient to Show Mother Failed to Make Reasonable Efforts

to Treat Her Substance Abuse Problem

       Mother contends that even if the record establishes substance abuse was one of the

issues that led to removal in her prior dependencies, DPSS did not meet its burden to

show she had not subsequently made a reasonable effort to treat the problem. She also

argues that in denying her services under the bypass provisions, the court erred in

focusing on the level of success she had attained in her rehabilitation efforts rather than

her efforts. Mother points out that she participated in and completed a residential

treatment program from December 2019 to January 2020, and started receiving services

                                             13
through the Family Preservation Court program. She asserts that apart from a relapse in

May 2020, she “generally received positive reports from FPC.”

       The record does show that mother was accepted into a residential treatment

program on December 2, 2019, and she successfully completed 57 days of treatment and

was discharged on or around January 28, 2020. Nonetheless, she tested positive for

marijuana and methamphetamine in May 2020. When confronted with her positive test

results, she failed to take responsibility for her drug use and instead said it was an

“accident.” Thus, although she completed a residential program, she apparently did not

benefit from it since she relapsed shortly thereafter and made untenable excuses for her

drug use.

       Furthermore, contrary to mother’s claim, the court recognized her efforts. The

record contains a progress report indicating that mother was participating in a 12-step

support group, a “Living in Balance” group, counseling, and a drug education class, and

that she tested negative. At the jurisdiction/disposition hearing on September 14, 2020,

the court congratulated her for the progress she had made in the last four months and

acknowledged that she had been engaging in the family preservation process “a lot more

seriously than before.”

       In any event, while we agree with the court that mother’s recent efforts are

laudable, we have no difficulty concluding that substantial evidence supports the court’s

bypass order. Mother had a long history of substance abuse, participating in services, and

relapsing. The record shows she received 18 months of reunification services in the prior

dependency concerning her three older children, and her services were terminated in

                                              14
January 2017. Subsequently, she tested positive for amphetamines and marijuana when

A.F. was born in 2019. Mother denied any illegal drug use and “did not know how she

tested positive for amphetamines” and said she had a medical marijuana card. DPSS

provided her with referrals for substance abuse services; however, due to her continued

use of methamphetamines, the court denied her reunification services as to A.F. Thus,

despite receiving 18 months of services, she continued to use drugs and denied

responsibility for her use.

       Moreover, although mother was participating in the Family Preservation Court

program, we note that the Family Preservation Court counselor was concerned she was

still using drugs, as evidenced by her turning the camera off during video chats or if the

camera were on, the room would be dark. Mother also appeared to be under the influence

during one session. Furthermore, she tested positive for marijuana and

methamphetamine as recently as May 2020, but simply excused it as “an accident.”

       Viewing the record in the light most favorable to the juvenile court’s findings, as

we must, we conclude there is substantial evidence to support the finding regarding

mother’s lack of subsequent reasonable effort. (See R.T., supra, 202 Cal.App.4th at

p. 915; Jennifer S., supra, 15 Cal.App.5th at p. 1122.) The court properly considered the

“duration, extent and context” of her efforts to treat her substance abuse problem. (R.T.,

at pp. 914-915.) The juvenile court did not err in impliedly determining that mother’s

efforts were not reasonable in light of her long-term drug history and implausible

excuses, which continued even when facing the unfortunate loss of her children.

Furthermore, in light of her extensive history, the court properly found that mother failed

                                             15
to meet her burden to show by clear and convincing evidence that it would be in the

child’s best interest to offer her services. (§ 361.5, subd. (c)(2); Jennifer S., at p. 1124.)

Accordingly, it properly denied her reunification services pursuant to section 361.5,

subdivision (b)(10) and (b)(11).

                                       DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                  FIELDS
                                                                                                 J.


We concur:


RAMIREZ
                         P. J.


McKINSTER
                            J.




                                              16